“I am committed to 
truth, not to what is established,” said Gandhi. The 
Millennium Development Goals, which seek between 
now and 2015 to eradicate extreme poverty, achieve 
universal primary education, promote gender equality, 
reduce infant mortality, fight the spread of such 
diseases as HIV/AIDS and malaria, and guarantee 
environmental sustainability, are a challenge to us all, 
individually and collectively. Each human being is 
unique and respect for others must be both universal 
and imperative. 
 The world is paradoxical. We meet here during 
these weeks to speak of the food crisis and famine in 
the world, and we do so 63 years after having set in 
motion actions and structures within the framework of 
the United Nations to eradicate such phenomena. 
 In 2008, well into the twenty-first century, of the 
2.5 billion poor people living in the countries of the 
South, 950 million live in conditions of extreme 
poverty. The forecasts of the International Fund for 
Agricultural Development indicate that, by 2025, the 
world will have 2 billion more people living in 
conditions of extreme poverty. 
 In one year, the world has been confronted, as it 
was in the last century, by mass movements of 
populations driven by hunger. The Governments of the 
wealthiest countries, international agencies and 
non-governmental organizations (NGOs) stand helpless 
before the worsening malnutrition and social tensions 
that have resulted. 
 The Secretary-General declared in his 2007 report 
on the Millennium Development Goals that the world 
does not want more promises. However, reality in its 
crudest aspect has put us through disturbances in recent 
months caused by people who are suffering famine in 
various countries. On Tuesday, the President reminded 
us in his opening speech of the perils of our current 
situation. We face a global financial crisis, a global 
energy crisis, a global food crisis and climate change. 
Faced with this situation, it is inevitable that we ask 
ourselves the questions: What did we do wrong? What 
is it that does not work? 
 The prices of basic food products have risen by 
50 per cent in one year, and a group of United Nations 
experts has determined that the price of goods around 
the world has risen by 30 per cent since January 2008. 
If we take into account that there are 1.4 billion people 
living on less than $1.25 a day, there are far too many 
people living in the world today in extremely 
precarious conditions, with no access to schools, 
potable water or basic health care and hygiene. 
 Some experts say that the food crisis is the result 
of the failure of development policies that were 
adopted to encourage economic and social progress in 
countries classified as poor. Those countries often have 
substantial natural resources and could produce basic 
products, such as cereals, but reality is obstinate and 
the fact is that two thirds of developing countries are 
net importers of food products. 
 Alfred Sauvy, the economist and sociologist, said 
that the milestone of the economy is not labour but 
consumption. That is the source of one of the principal 
current problems. Consumer goods are scarce and 
demand exceeds supply. The Director-General of the 
Food and Agriculture Organization of the United 
Nations (FAO), Jacques Diouf, forecasts an increase of 
56 per cent in the cost of imports of cereals for the 
more disadvantaged countries, but he also forecasts an 
increase of 53 per cent for the European countries. 
 The current crisis is closely related to the 
geographical distribution of productivity. Perhaps 
production should be increased in the places where 
people are suffering famine and less surplus sent from 
countries with more resources, since it contributes to 
increasing the dependency of the poor countries. In that 
respect, we agree with the decision of the World Bank 
to double its loans for agriculture to Africa, with a 
provision of $800 million for 2009. 
 At the same time and in order to correct the 
distortions that have been created in the markets, the 
liberalization of agricultural markets must be 
accompanied by measures of support for small local 
farmers so as to avoid the temptation of giving up 
production in favour of importing foreign food 
products. In fact, liberalization would have to be 
reinvented. Rather than serving as a common pattern 
for all countries, it would have to be applied according 
to the specific circumstances of each country, while the 
pros and cons are analysed with caution. 
 On the other hand, the subject of agricultural 
subsidies has not been resolved definitively, nor has 
true freedom of trade, which would serve to help the 
 
 
41 08-51851 
 
countries that need it most, been established. 
Liberalization would also have to involve an increase 
in productivity and the development of human 
resources, basic infrastructures, access to technology 
and knowledge including respect for the environment. 
In other words, it would have to contribute to 
sustainable development, as indicated in the Doha 
Outcome Document of July 2008. 
 The current crisis shows the vulnerability of the 
present system. In that regard, without ignoring hard 
realities, Andorra fully shares the approaches agreed in 
Rome in June during the High-Level Conference on 
World Food Security: the Challenges of Climate 
Change and Bioenergy. Since 2005, the Government of 
Andorra has worked on development cooperation with 
all of the major international bodies, vulnerable 
countries at their request, NGOs and civil society. 
 In the current context and in accordance with the 
call from world leaders, major international actors and 
international specialized and regional organizations, 
we have assisted the most affected countries through 
financial contributions to FAO and NGO initiatives. 
We also cooperate on support for agricultural trade and 
production in Burkina Faso, Colombia and Morocco 
through NGOs active in the field. For that reason, we 
endorse the future options being used to maintain 
biological diversity, sustainable forestry practices and 
the adaptation of new technology that can help to 
promote ecological balance and slow the effects of 
climate change. 
 Demographic growth on a planet that already has 
more than 6.7 billion inhabitants; chemical and 
industrial pollution; ill-adapted land use; desertification 
and water; the interaction of animal, vegetable and 
horticultural species; international trade and the 
movements of peoples are all destabilizing factors that 
are now upon us and very real. We have to address 
them with all the means available to us. Guaranteeing 
food for everyone on our planet is basic, essential and 
vital. Sixty-three years ago we thought that today, in 
the twenty-first century, this would be a fact, an 
outdated concept, a matter achieved, the success of our 
dreams. Sadly, we were wrong. Now, we need to be 
strong. To keep going and face up to the most 
pessimistic forecasts which warn us of the failure of 
the Millennium Development Goals. 
 We have made the diagnosis, we are aware that 
the policies we have encouraged in recent decades have 
not fulfilled our expectations. But we still have time to 
rectify this and for this reason I would like to 
congratulate both the Secretary-General for his 
initiatives and the rest of the international bodies and 
civil society for the specific actions they are 
implementing around the world. 
 Speeches, reports and fine words are necessary 
but we suffer from a serious inability to act. Let us not 
hide behind excuses. Let us take action based on the 
facts. The dignity of every human being obliges us to 
do so and humanity deserves it! 